[Cite as State v. Smith, 2020-Ohio-3901.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28339
                                                  :
 v.                                               :   Trial Court Case No. 2016-CR-3659
                                                  :
 DANIEL T. SMITH                                  :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                              Rendered on the 31st day of July, 2020.

                                             ...........

MATHIAS H. HECK, JR., by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

CHRISTOPHER C. GREEN, Atty. Reg. No. 0077072, 130 West Second Street, Suite
830, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                           -2-


       {¶ 1} Daniel T. Smith appeals from the trial court’s February 28, 2019 judgment

entry of conviction, following his pleas of guilty, on one count of rape (by force or threat

of force), in violation of R.C. 2907.02(A)(2), a felony of the first degree (Count 1), and one

count of felonious assault (serious harm), in violation of R.C. 2903.11(A)(1), a felony of

the second degree (Count 2). The court sentenced Smith to ten years for rape and two

years for felonious assault, to be served consecutively, and the court designated him a

Tier III sex offender. For the foregoing reasons, the judgment of the trial court is affirmed.

       {¶ 2} Smith was indicted on December 5, 2016. In the indictment, Counts 1 and

2 contained repeat violent offender specifications. In addition to the offenses of which

he was convicted, Smith was also charged with kidnapping (sexual activity) (Count 3),

and with kidnapping (felony or flight) (Count 4), both felonies of the first degree with

accompanying repeat violent offender specifications, and with abduction (Count 5), a

felony of the third degree.

       {¶ 3} On February 8, 2019, in response to Smith’s requests for access to grand

jury testimony and the victim’s medical records, the trial court issued a decision that

provided:

              At the request of Defendant, the Court has conducted an in camera

       review of the Grand Jury testimony of the complaining witness in this case.

       After such review, the Court finds that Defendant does not have

       particularized need for disclosure that outweighs the need for secrecy of the

       Grand Jury proceedings. Accordingly, Defendant’s Motion for Inspection

       of Grand Jury Testimony is OVERRULED.

              The Court has also conducted an in camera inspection of the medical
                                                                                         -3-


       records of the complaining witness in this case. After such review, the

       Court finds that the medical records are not relevant, and Defendant is not

       entitled to their release. Accordingly, Defendant’s Motion for Disclosure of

       Complainant’s Records is hereby OVERRULED.

       {¶ 4} On February 14, 2019, Smith entered into a plea agreement; he agreed to

plead guilty to Counts 1 and 2 in exchange for the dismissal of the remaining counts and

all specifications.

       {¶ 5} In his initial brief, Smith asserts two assignments of error:

               THE    TRIAL    COURT       ERRED      WHEN      IT   DENIED     THE

       DEFENDANT’S MOTION TO INSPECT THE GRAND JURY TESTIMONY.

               THE TRIAL COURT ERRED WHEN IT DENIED THE MEDICAL

       RECORDS TO MR. SMITH’S DEFENSE COUNSEL.

       {¶ 6} The following is well-settled:

               A plea of guilty is a complete admission of guilt. Consequently, a

       guilty plea waives all appealable errors * * * except to the extent that the

       errors precluded the defendant from knowingly, intelligently, and voluntarily

       entering his or her guilty plea.       See, e.g., State v. Harris, 2d Dist.

       Montgomery No. 27179, 2017-Ohio-9052, ¶ 7; State v. Frazier, 2016-Ohio-

       727, 60 N.E.3d 633, ¶ 81 (2d Dist.); State v. Faulkner, 2d Dist. Champaign

       No. 2013-CA-43, 2015-Ohio-2059, ¶ 9.

State v. Williams, 2d Dist. Montgomery No. 27771, 2018-Ohio-2972, ¶ 4, 6 (finding that

the defendant-appellant’s guilty plea waived his right to appeal the trial court’s denial of

his motion to suppress).
                                                                                         -4-


       {¶ 7} The record reflects that the court advised Smith of the maximum penalties

for each offense, and Smith indicated his understanding. The State recited the facts

supporting the charges, and based upon those facts, Smith entered his pleas. The court

advised Smith of the constitutional rights he waived by entering his pleas, and he

indicated his understanding.      Smith’s plea forms stated that he understood the

constitutional rights he waived by pleading guilty and that he “voluntarily g[a]ve up those

rights.” The forms stated that he understood the nature of the charges against him, that

Smith’s pleas were “voluntary,” and that “[n]o coercion, force or threats have been used

to induce my plea(s). No promises were made to me to induce my plea(s). The plea

was a negotiated plea and the entire underlying agreement upon which the plea is based

has been stated on the record in open court.” Defense counsel represented to the court

that he had had an opportunity to review the plea forms with his client, and the court noted

for the record that, prior to the plea hearing, counsel “did take some time” to go over the

forms with Smith. Based upon the forgoing, we conclude that Smith’s guilty plea waived

his right to appeal the denial of his motions to inspect the grand jury testimony and to

obtain the victim’s medical records.     Accordingly, Smith’s initial assigned errors are

overruled.

       {¶ 8} On March 17, 2020, Smith filed an amended brief with an additional

assignment of error:

              THE TRIAL COURT ERRED WHEN IT ACCEPTED MR. SMITH’S

       GUILTY     PLEA     WHEN      THE    PLEA     WAS      NOT    KNOWINGLY,

       INTELLIGENTLY, AND VOLUNTARILY GIVEN.

       {¶ 9} Smith asserts that he was not informed that, by pleading guilty, he was
                                                                                           -5-


forfeiting the right to appeal all of the rulings on his pretrial motions, and his guilty plea

was not knowingly, intelligently, and voluntarily entered. Smith points out that, “just one

week prior to his plea,” the trial court overruled three of his motions, and that this was a

“demonstrative indication” that he “was never provided any information that he was

unable to appeal” any of the trial court’s rulings on his motions.

       {¶ 10} The State responds that Smith’s pleas were given knowingly, voluntarily,

and intelligently, directing our attention to State v. Jones, 2d Dist. Greene No. 2017-CA-

27, 2018-Ohio-2219.

       {¶ 11} In reply, Smith again asserts that there was “no reason to believe that [he]

subjectively understood the implications of his plea and the rights he waived.”

       {¶ 12} We agree with the State.

              * * * Crim.R. 11(C)(2)(b) requires the trial court to inform the

       defendant of the effect of his plea, but the defendant, as part of this

       discussion, does not have to be informed that by pleading guilty he is

       waiving his right to appeal any pretrial rulings. State v. Portis, 2d Dist.

       Clark No. 2013-CA-53, 2014-Ohio-3641, ¶ 12; State v. Satterwhite, 2d Dist.

       Montgomery No. 23142, 2009-Ohio-6593.                The rationale for this

       conclusion is that “[t]he information that a guilty plea is a complete

       admission of guilt, along with the other information required by Crim.R. 11,

       assures that defendants enter pleas with knowledge of the rights they would

       forego and creates a record by which appellate courts can determine

       whether pleas are entered voluntarily.” State v. Griggs, 103 Ohio St. 3d 85,

       2004-Ohio-4415, 814 N.E.2d 51, ¶ 11, citing State v. Nero, 56 Ohio St. 3d
-6-


       106, 107, 564 N.E.2d 474 (1990); State v. Ballard, 66 Ohio St. 2d 473, 479-

       480, 423 N.E.2d 115 (1981).

(Emphasis added.). Jones at ¶ 13.

       {¶ 13} The record reflects that Smith’s pleas were entered knowingly, intelligently,

and voluntarily. The trial court was not required to advise Smith that his guilty pleas

waived his right to appeal any pretrial rulings. Accordingly, Smith’s third assignment of

error is overruled.

       {¶ 14} The judgment of the trial court is affirmed.



                                     .............



HALL, J. and WELBAUM, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
Christopher C. Green
Hon. Barbara P. Gorman